Case 2:19-cv-00108-Z-BQ Document 44 Filed 09/30/20                        Page 1 of 2 PageID 1315



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTzuCT OF TEXAS
                                      AMAzuLLO DIVISION

JAY ANTHONY NOTTINGHAM,                               $
Institutional ID No. 01490726,                        $
SID No. 2416038,                                      $
                                                      $
                Plaintiff,                            $
                                                      $            2:19-CY - 108-Z-BQ
V                                                     $
                                                      $
ROBERT A. LOVE, et al.,                               $
                                                      $
                Defendants.                           $


    ORDER ADOPTING THE FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATB JUDGB

        Before the Court are the findings, conclusions, and recommendation of the United States

Magistrate Judge advising that this action be dismissed because Plaintiff failed to comply with

Federal Rule    of Civil     Procedure 11 and engaged       in   contumacious conduct. Plaintiff filed

objections (ECF No. 43) on September 14             sixteen days after receiving the Magistrate Judge's
                                                -
findings, conclusions, and recommendation. Although untimely, this Court did review Plaintiff           s



objections considering Plaintiff s pro se status,

        After making an independent review of the pleadings, files, and records in this             case,


Plaintiff s objections,   and the findings, conclusions, and recommendation of the Magistrate Judge,

the Court concludes that the findings and conclusions are correct. In reviewing Plaintiff               s



objections, the Court found no evidence or argument addressing the Magistrate Judge's factual

findings regarding the forged signatures on the pleadings.

        The only legal argument Plaintiff brings is that the Magistrate Judge should have allowed

Plaintiff to submit   a corrected pleading   with his signature under Fed. R. Civ. P. 11(a). But Plaintiff

fails to understand that this is not a case of unsigned pleadings: it is a case of forged signatures.
I
    Case 2:19-cv-00108-Z-BQ Document 44 Filed 09/30/20                   Page 2 of 2 PageID 1316



           Indeed, instead of refuting the Magistrate's findings, Plaintiff attacks the very integrity   of

    the Magistrate Judge. Plaintiff accuses the Magistrate Judge of concocting "ludicrous claims" in a

    "last ditch effort to remove the Complaint from the docket." ECF No. 43 at      34.   Accusations    of

    impropriety by a Magistrate Judge are not to be brought lightly, and such accusations are hardly a

    winning litigation tactic. Magistrate Judges are the workhorses of the federal judicial system.

    Plaintiff is admonished to cease casting aspersions on the Court and its staff with no factual basis

    as such inflammatory language detracts from whatever legitimacy his claims may have.

           Accordingly, it is ORDERED that the findings, conclusions, and recommendation of the

    Magistrate Judge are ADOPTED, and Plaintiffs Amended Complaint and all claims therein are

    dismissed without prejudice. It is further ORDERED that the pending Motion for Reconsideration

    (ECF No. 30) is denied as moot.

           SO ORDERED.


                     ", ?   ,2020
           Septemb



                                                                     wJ.      CSMARYK
                                                                    STA       DISTRICT JUDGE




                                                     2
